      Case 2:21-cv-02200-DDC-JPO Document 1 Filed 04/30/21 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF KANSAS
                             AT KANSAS CITY, KANSAS


MEGAN SLEEPER                                )
                                             )
                              Plaintiff,     )
v.                                           )
                                             ) Case No.
KINCAID GROUP, LLC                           )
                                             )
                              Defendant.     )


                                    PETITION FOR DAMAGES

       COMES NOW, Megan Sleeper, Plaintiff, by and through the undersigned counsel, and

for her cause of action against the Defendant, Kincaid Group, states as follows:

                                            PARTIES

       1.       Plaintiff Megan Sleeper (hereinafter “Plaintiff”) is a female resident of Johnson

County, Kansas who was an employee of Defendant Kincaid Group, LLC. (hereinafter

“Defendant”).

       2.       Defendant is a Kansas For-Profit Limited Liability Company with its principal

place of business located at 313 E. Front Street, Bonner Springs, KS 66012.

                                JURISDICTION AND VENUE

       3.       Jurisdiction is asserted pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq.

       4.       In 1978, the Pregnancy Discrimination Act (“PDA”) (collectively with Title VII

referred to as “Title VII”) amended Title VII to bring the condition of pregnancy within the

definition of sex discrimination.
       Case 2:21-cv-02200-DDC-JPO Document 1 Filed 04/30/21 Page 2 of 12




        5.      Jurisdiction is also asserted under the Americans with Disabilities Act, 42 U.S.C.

§ 12101, et seq. (“ADA”).

        6.      This Court has federal question jurisdiction over the subject matter of this

litigation pursuant to 28 U.S.C. § 1331, as the acts complained of involve violations of Plaintiff’s

rights under Title VII as well as under the ADA.

        7.      Venue is properly laid in this Court because this is a judicial district in which

Defendant reside within the meaning of 28 U.S.C. § 1391, and because this is a judicial district

in which Defendant is subject to the Court’s personal jurisdiction with respect to this action

pursuant to 28 U.S.C. § 1391.

        8.      The discriminatory and retaliatory conduct discussed herein is also the subject of

charges of discrimination (Exhibit A), incorporated as if fully set forth herein, that were

previously filed with the Equal Employment Opportunity Commission (“EEOC”) alleging

violations of Title VII.

        9.      Plaintiff has received a Right to Sue letter from the EEOC (Exhibit B) pertaining

to those charges of discrimination, and as such, Plaintiff has also satisfied all private,

administrative, and judicial prerequisites to the institution of this action.

   BACKGROUND FACTS AND EXHAUSTION OF ADMINISTRATIVE REMEDIES

        1.      At all times mentioned herein, Plaintiff was an employee of Defendant within the

meaning of Title VII.

        2.      Defendant is an “employer” within the meaning of Title VII because it employs

fifteen or more employees for each working day in each of twenty or more calendar weeks in the

preceding calendar year.




                                                   2
      Case 2:21-cv-02200-DDC-JPO Document 1 Filed 04/30/21 Page 3 of 12




       3.      Plaintiff was a Treasury Analyst for the Defendant who experienced

discriminatory treatment as early as 2019 until she was unlawfully terminated on approximately

June 2019.

       4.      During the course of her employment with Defendant, Plaintiff performed at or

above performance standards expected of Defendant’s employees.

       5.      Plaintiff met all qualifications of the positions she held with Defendant.

       6.      Plaintiff is a 37-year old female and from January 2019 through her termination in

June 2019 was subjected to gender discrimination, and retaliation all as defined under Title VII.

       7.      During this time, Plaintiff was also subjected to discrimination due to her

temporary disability related to her pregnancy as defined under the ADA.

       8.      Plaintiff was pregnant for a majority of her employment with the Defendant. The

Defendant knew about Plaintiff’s pregnancy prior to hiring her in January 2019 as it was

discussed during her pre-employment interview.

       9.      In late January 2019, at the beginning of her employment with the Defendant,

Plaintiff was diagnosed with gestational diabetes. This was important as it could have an effect

on her pregnancy and her child’s health.

       10.     Throughout Plaintiff’s employment with Defendant she performed all of the

duties of her position as required, exceeded the expectations of her positions, and received

positive reviews.

       11.     The Defendant has failed to make good faith efforts to establish and enforce

policies to prevent unlawful discrimination and/or retaliation against its employees.

       12.     The Defendant has failed to properly train or otherwise inform its supervisors and

employees concerning the Defendant’s duties and obligations under federal law.



                                                 3
      Case 2:21-cv-02200-DDC-JPO Document 1 Filed 04/30/21 Page 4 of 12




       13.       The true reasons for the adverse employment actions of Defendant, including

termination and/or other disparate treatment in the terms and conditions of Plaintiff’s

employment, were illegal gender discrimination and retaliation.

       14.       Defendant’s actions constitute illegal gender discrimination against Plaintiff in the

terms and conditions of her employment in violation of Title VII.

       15.       Defendant’s actions also constitute illegal discrimination against Plaintiff on the

basis of her temporary disability which affected the terms and conditions of her employment in

violation of the ADA.

       16.       On or about March 13, 2020, Plaintiff filed a timely charge of gender and

disability discrimination against the Defendant with the EEOC.

       17.       Prior to filing this Petition for Damages, Plaintiff sought administrative relief

through the Equal Employment Opportunity Commission to no avail and exhausted all required

administrative procedures prior to filing this Petition for Damages.

       18.       This lawsuit was filed within two (2) years of Plaintiff’s unlawful termination by

the Defendant.

                     COUNT I: EMPLOYMENT DISCRIMINATION – GENDER

       19.       Plaintiff incorporates by reference the allegations in paragraphs 1 through 16 as

though fully set forth herein.

       20.       Plaintiff is a woman.

       21.       Plaintiff was pregnant during her employment with the Defendant.

       22.       Defendant knew about the Plaintiff’s pregnancy at the time of hiring her, roughly

6 months prior to her expected due date.




                                                   4
          Case 2:21-cv-02200-DDC-JPO Document 1 Filed 04/30/21 Page 5 of 12




          23.   The Plaintiff’s gender and pregnancy was a motivating factor to the decisions by

Defendant to deny the Plaintiff the same rights and privileges as other employees, keeping her in

the dark while on maternity leave, providing her no critique or discipline prior to her maternity

leave, and terminating the Plaintiff while she was on maternity leave despite having no

performance-related blemishes on her employment record with the Defendant.

          24.   Shortly after taking her maternity leave, Plaintiff was terminated on the basis of

her sex.

          25.   The Plaintiff received no justification for the termination other than she was not a

“good fit.” This is pretext for the underlying discrimination against the Plaintiff on the basis of

her sex.

          26.   The Defendant discriminated against Plaintiff with respect to her terms,

conditions or privileges of her employment on the basis of her sex in violation of Title VII and/or

otherwise adversely affected her status as an employee on the basis of her sex in violation of

Title VII.

          27.   The Defendant does not treat men who have taken a temporary medical leave in

the same way and men have returned to work without any worry of termination.

          28.   Plaintiff is now suffering and will continue to suffer irreparable injury and

damages as a result of Defendant’s discriminatory practices unless and until this Court grants

relief.

          29.   As a direct and proximate result of Defendant’s actions and/or inactions, Plaintiff

has been deprived of income and other monetary and non-monetary benefits.




                                                 5
       Case 2:21-cv-02200-DDC-JPO Document 1 Filed 04/30/21 Page 6 of 12




        30.     As a direct and proximate result of Defendant’s actions and/or inactions, Plaintiff

has suffered past and future pecuniary losses, humiliation, emotional pain, distress, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and related compensatory damages.

        31.     Plaintiff has already incurred and will incur in the future substantial attorneys’

fees and expenses in prosecuting this action, and such fees and expenses are recoverable from

Defendants under Title VII.

        32.     Defendant acted with malice, willfulness, or reckless indifference to the federally

protected rights of Plaintiff.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

I, and requests an award of her actual damages, including but not limited to her lost wages and

benefits, with interest through the date of trial, damages for emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, harm to reputation, loss of self-esteem,

humiliation and other nonpecuniary losses, damages for future loss of wages and benefits,

punitive damages, all costs including reasonable attorneys’ fees, equitable relief as appropriate,

including but not limited to reinstatement, front pay and an injunction restraining Defendants

from future discriminatory actions, and any such other relief as the Court deems just and proper.

                  COUNT II: EMPLOYMENT DISCRIMINATION – DISABILITY

        33.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 32 as

though fully set forth herein.

        34.     Plaintiff was pregnant during her employment with the Defendant.

        35.     Plaintiff was diagnosed in late January 2019 and suffered from gestational

diabetes which had an impact on her health as well as her unborn child’s.




                                                 6
      Case 2:21-cv-02200-DDC-JPO Document 1 Filed 04/30/21 Page 7 of 12




       36.     In her interview with the Defendant, prior to receiving a job offer, the Plaintiff

notified the Defendant that she was pregnant and she was expecting her child’s birth in summer

2019. The Plaintiff was notified that any leave taken due to her pregnancy would be unpaid.

       37.     In January 2019, the Defendant hired the Plaintiff as a Treasury Analyst tasked

with managing the Defendant’s financial accounts and records.

       38.     Throughout her employment Plaintiff was never informed of performance

deficiencies, told that her work was not up to appropriate standards, or that she was not meeting

certain deadlines or assignments. Plaintiff was never informed nor was it ever suggested that she

was not performing at a level other than satisfactory.

       39.     Unfortunately, during the Plaintiff’s final weekly visit with her doctor prior to her

scheduled delivery date, she was informed that there were problems with her child after looking

at fetal monitor scans. Her doctor immediately sent her to the hospital for an emergency

caesarian delivery (“C-Section”).

       40.     In light of her gestational diabetes, pregnancy and emergency C-Section, this

quantifies as a temporary disability under the ADA.

       41.     Because of this dire emergency, the Plaintiff was unable to provide the Defendant

with notice. However, soon after the intense C-Section to save her child’s life, the Plaintiff began

to have numerous conversations with interns, supervisors, and other senior personnel about

projects in anticipation of the Plaintiff’s upcoming (unpaid) maternity leave. Despite the

unfortunate circumstance, Plaintiff prioritized her work and to help the Defendant through this

temporary, transitional phase.

       42.     Shortly thereafter, an intern for the Defendant reached out to the Plaintiff asking

for her password in order to access a file the Plaintiff had been working on. The Plaintiff gave



                                                 7
       Case 2:21-cv-02200-DDC-JPO Document 1 Filed 04/30/21 Page 8 of 12




her the password with no qualms, as she wanted to make any sort of temporary transition, while

she was on maternity leave, seamless.

           43.   Soon after, the Defendant’s Chief Financial Officer, whom the Plaintiff worked

under throughout her employment with the Defendant, asked for her to bring in her laptop in

order for co-workers to access and work on certain projects while she was away on her maternity

leave. The Plaintiff acquiesced despite being on leave and dealing with the painful side effects of

her C-Section.

           44.   A few days later, the Plaintiff was terminated. She was given no justification

other than it was not a “good fit.”

           45.   This is pretext for the underlying discrimination the Plaintiff was subjected to on

the basis of her temporary disability.

           46.   The Defendant does not treat men or other non-pregnant women with temporary

disabilities in the same way the Plaintiff was treated. Further, the Defendant does not treat other

employees, whether male or female, who do not have a disability, the same way the Plaintiff was

treated.

           47.   The Defendant discriminated against Plaintiff with respect to her terms,

conditions or privileges of her employment on the basis of her temporary disability in violation

of the ADA and/or otherwise adversely affected her status as an employee due to her unlawful

discharge on the basis of her temporary disability in violation of the ADA.

           48.   As a direct and proximate result of Defendant’s actions and/or inactions, Plaintiff

has been deprived of income and other monetary and non-monetary benefits.




                                                  8
       Case 2:21-cv-02200-DDC-JPO Document 1 Filed 04/30/21 Page 9 of 12




        49.     As a direct and proximate result of Defendant’s actions and/or inactions, Plaintiff

has suffered past and future pecuniary losses, humiliation, emotional pain, distress, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and related compensatory damages.

        50.     Plaintiff has already incurred and will incur in the future substantial attorneys’

fees and expenses in prosecuting this action, and such fees and expenses are recoverable from

Defendants under the ADA.

        51.     Defendant acted with malice, willfulness, or reckless indifference to the federally

protected rights of Plaintiff.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

II, and requests an award of her actual damages, including but not limited to her lost wages and

benefits, with interest through the date of trial, damages for emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, harm to reputation, loss of self-esteem,

humiliation and other nonpecuniary losses, damages for future loss of wages and benefits,

punitive damages, all costs including reasonable attorneys’ fees, equitable relief as appropriate,

including but not limited to reinstatement, front pay and an injunction restraining Defendants

from future discriminatory actions, and any such other relief as the Court deems just and proper.

                           COUNT III: RETALIATION—TITLE VII

        52.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 51 as

though fully set forth herein.

        53.     Soon before the Plaintiff was scheduled to take her maternity leave, she went to

her last weekly doctor’s appointment before she was to give birth. At this time, unbeknownst to

the Plaintiff or the Defendant there were serious health issues relating to the Plaintiff’s

pregnancy, her gestational diabetes, and the underlying health of her child. Once the issues were



                                                 9
      Case 2:21-cv-02200-DDC-JPO Document 1 Filed 04/30/21 Page 10 of 12




determined through fetal imagining, the Plaintiff had no option but to go into emergency surgery

to give birth via C-Section in order to save her child.

        54.     Plaintiff engaged in protective activity by informing Defendant of her temporary

disability and seeking to take leave.

        55.     The Defendant terminated the Plaintiff soon after she went on maternity leave

which was materially adverse to her taking maternity leave.

        56.     The temporal proximity between the Plaintiff’s C-Section delivery and maternity

leave compared with the timing of the Plaintiff’s subsequent termination by the Defendant gives

rise to an inference of a causal connection.

        57.     As a direct and proximate result of Defendant’s actions and/or inactions, Plaintiff

has been deprived of income and other monetary and non-monetary benefits.

        58.     As a direct and proximate result of Defendant’s actions and/or inactions, Plaintiff

has suffered past and future pecuniary losses, humiliation, emotional pain, distress, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and related compensatory damages.

        59.     Plaintiff has already incurred and will incur in the future substantial attorneys’

fees and expenses in prosecuting this action, and such fees and expenses are recoverable from

Defendants under Title VII.

        60.     Defendant acted with malice, willfulness, or reckless indifference to the federally

protected rights of Plaintiff.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

III, and requests an award of her actual damages, including but not limited to her lost wages and

benefits, with interest through the date of trial, damages for emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, harm to reputation, loss of self-esteem,



                                                 10
      Case 2:21-cv-02200-DDC-JPO Document 1 Filed 04/30/21 Page 11 of 12




humiliation and other nonpecuniary losses, damages for future loss of wages and benefits,

punitive damages, all costs including reasonable attorneys’ fees, equitable relief as appropriate,

including but not limited to reinstatement, front pay and an injunction restraining Defendants

from future discriminatory actions, and any such other relief as the Court deems just and proper.

                                 COUNT IV: RETALIATION—ADA

        61.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 60 as

though fully set forth herein.

        62.     Plaintiff had to take an earlier than expected maternity leave due to her

emergency C-Section. The right to maternity leave coupled with health concerns surrounding her

gestational diabetes and emergency C-Section quantifies as a protected activity under the ADA.

        63.     Because of this, the Plaintiff was subjected to a materially adverse action by being

terminated from her employment with the Defendant.

        64.     The short time frame in between the Plaintiff’s taking of maternity leave

compared with the Defendant’s adverse action in terminating the Plaintiff gives rise to an

inference of a causal connection.

        65.     As a direct and proximate result of Defendant’s actions and/or inactions, Plaintiff

has suffered past and future pecuniary losses, humiliation, emotional pain, distress, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and related compensatory damages.

        66.     Plaintiff has already incurred and will incur in the future substantial attorneys’

fees and expenses in prosecuting this action, and such fees and expenses are recoverable from

Defendants under the ADA.

        67.     Defendant acted with malice, willfulness, or reckless indifference to the federally

protected rights of Plaintiff.



                                                 11
      Case 2:21-cv-02200-DDC-JPO Document 1 Filed 04/30/21 Page 12 of 12




       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

IV, and requests an award of her actual damages, including but not limited to her lost wages and

benefits, with interest through the date of trial, damages for emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, harm to reputation, loss of self-esteem,

humiliation and other nonpecuniary losses, damages for future loss of wages and benefits,

punitive damages, all costs including reasonable attorneys’ fees, equitable relief as appropriate,

including but not limited to reinstatement, front pay and an injunction restraining Defendants

from future discriminatory actions, and any such other relief as the Court deems just and proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable by law.


                                              Respectfully Submitted,


                                              KRIGEL & KRIGEL, P.C.




                                               ______________________
                                              Ivan L. Nugent, MO #62148
                                              4520 Main, Ste. 700
                                              Kansas City, MO 64111
                                              Tele: (816) 756-5800
                                              Fax: (816) 756-1999
                                              inugent@krigelandkrigel.com
                                              ATTORNEY FOR PLAINTIFF




                                                 12
